DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 9/1/22 has been accepted and entered. Accordingly, claims 1, 3-4, 12, 14, 22 and 25 are amended. 

Claim Objections
The objection to claims 4 and 14 are withdrawn as a result of the amendment. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejection of claims 3-6, 21-23, 14-15, 22 and 24-26 under 35 U.S.C. 112(b) as being indefinite and the rejection of claim 6 as non-enabled in the non-final office action have been withdrawn as a result of the amendment. 
However, the amendments have in introduced new 112(b) issues detailed below. Claims 22 and 25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 22 depends from claims 1 and 3. Claim 22 recites “determining whether the region of interest exists in the initial drivable region”. However, claim 3 also recites “determining . . . whether a region of interest exists in the initial drivable region” such that it is unclear if claim 22 requires the same step twice, or if the same determining step is being recited multiple times. Similarly, claim 25 recites the same limitation as claim 22 and is indefinite for the same reason with respect to the claim 14 limitation “determine that a region of interest exists in the initial drivable region”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-16 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over CN 108960183 to Li et al. (Li), cited by applicant in the IDS dated 1/12/22 (translation attached) in view of US 20100104199 to Zhang et al. (Zhang). 
With respect to claims 1 and 12, Li discloses a method comprising:
obtaining first information, wherein the first information comprises information about an initial drivable region in a physical region for a vehicle and is based on at least one image of the
physical region, and the at least one image is from at least one camera module, the initial
drivable region being a region initially identified for the vehicle to travel, 
(¶¶ 8-10 “vehicles current lane drivable area . . . Machine vision-based lane line extraction and fitting: After the camera is installed and calibrated, it collects image information, preprocesses the image information, obtains road edge information, divides the near and far fields of view, and extracts and fits the lane lines at the near and far fields, respectively and obtain relevant information”) 
(claim 1 “Extraction and fitting of lane lines based on machine vision: image information is acquired after camera calibration, preprocessing of image information, obtaining road edge information, dividing near and far fields, and extracting lane lines at near and far fields respectively”)
(¶5 “driving area of the vehicle can be determined in combination with the lane line”)
(¶ 26 “lane line extraction and fitting based on machine vision”)
wherein the information about the initial drivable region comprises: 
information of at least one pixel of an image of the initial drivable region; or
(¶ 35 “For image information, the road edge is extracted after information preprocessing, and the road is divided into near and far vision fields according to distance”; ¶ 60 “Considering the width of the lane line, stop scanning when multiple white pixels are continuously searched, and take the first white pixel scanned. The point is used as the feature point of the curve segment of the lane line. Taking the x-coordinate of each feature point as the input and the y-coordinate as the expected output”; ¶65 “Map the identified lane lines to the edge map in the image preprocessing stage, select points on the lane lines at equal intervals on the lane lines identified in the edge map, and take the points on the lane line as the center to the left and right directions Extend 2 pixels respectively. If there are edge points within the range of 2 pixels on the left and right sides, the area is recorded as a solid line area, otherwise, it is recorded as a dotted line are”)
the information about the initial drivable region comprises boundary information of the image of the initial drivable region;
	(¶ 27 “Figure 3 is the lane line model”; FIG. 3 depicting the boundary of lane lines bounding areas a and b; ¶¶ 43-61) (¶10, lane lines)(¶5 “driving area of the vehicle can be determined in combination with the lane line”) (¶ 26 “lane line extraction and fitting based on machine vision”)
obtaining second information, wherein the second information comprises radar detection information of the physical region; and
(¶ 8 “fusion of vision and millimeter-wave radar, which is combined with the vehicle's current lane drivable area to judge the target”; ¶ 11 “the information is collected, the radar targets are screened and filtered, the stationary and moving targets are retained”)
(claim 1 “Lane line extraction and fitting based on millimeter wave radar: After radar calibration, the information is collected, the radar target is filtered and filtered, the stationary target and the moving target are retained, and the lane line is fitted according to the position and quantity related information of the stationary target”)
determining, based on the first information and the second information, whether to update the initial drivable region to obtain a first drivable region within which the vehicle is able to travel obstacle-free wherein the first drivable region is within the initial drivable region
	(¶ 12-13 “Determination of drivable area: Integrate the lane line information output by image information processing with the lane line information output by millimeter wave radar information processing to output the drivable area”; ¶15 “The data processing unit is configured to receive the detection information of the camera and the millimeter wave radar, process the detection information, and output the final result.”; ¶20-21 “Taking into account the curve characteristics of the expressway and the distribution law of the stationary object group beside the road, the information of the stationary object group returned by the radar is used to fit the lane line”; ¶ 22 “Combined with the drivable area of the current lane and the type of lane line, the fusion method based on vision and millimeter wave radar is used to identify the target at the curve, which effectively eliminates the invalid target”; ¶35 “For the radar information, the static target information and the moving target information are retained after filtering the empty signal and invalid signal”)
	(claim 1 “The travelable area is determined: the lane line information output by the image information processing is merged with the lane line information output by the millimeter wave radar information processing, and the travelable area is output . . . target recognition based on fusion of Vision and Millimeter Wave Radar . . . moving target . . . image processing algorithm is used for the target. Identify and output the final valid target information”). 
	However, Li fails to explicitly disclose the initial drivable region initially identified for the vehicle is free of obstacles based on an image from a camera. However, determining a drivable region is free of obstacles using an image from a camera was well known in the art at the time of invention. For example, Zhang, from the same field of endeavor, discloses 
determining a drivable region is free of obstacles using an image from a camera 
(¶¶ 34 camera 110 located on the front of a vehicle 100 and pointed toward the ground in front of the vehicle”; 35 “continuous image generation”; 36 “radar imaging device 130 is optional and unnecessary to perform many of the methods disclosed herein, wherein processing of visual images is capable of accomplishing clear path detection . . . refers without limitation to a path free of objects exceeding a threshold”; 39 “objects . . . identified within image . . . roadway and objects 40 to estimate a clear path available to vehicle 100”; 40-45, FIG. 3) 
wherein the drivable region can be an initial drivable region determination based on an image prior to subsequent refined iterations (¶ 58 “road surface in front of the vehicle can be adjudged by an initial review of the input image . . . initial reference to define a patch pattern . . . previous iteration of the clear path method could be utilized and slowly modulated through the iterations . . . iteratively defined clear path . . . other indications that can be identified within the analyzed images”; ¶ 73 build confidence through analysis that no object contradicting the clear path exists in the identified clear path)
obtaining radar information, updating the first drivable region in which the vehicle is able to travel obstacle free where the first drivable region is within the initial drivable region
(claims 1, 14 “monitoring an image from a camera device; analyzing the image through clear path detection analysis to determine a clear path of travel within the image; monitoring sensor data describing the object; analyzing the sensor data to determine an impact of the object to the clear path; utilizing the determined impact of the object to describe an enhanced clear path of travel; and utilizing the enhanced clear path of travel to navigate the host vehicle . . . sensor data . . . radar system”) (FIG. 14 “images 802, clear path analysis 806, “clear path”, “radar input detection of objects 804, “enhanced clear path”; ¶ 9). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date for the initial drivable region of Li to be a region initially identified for the vehicle as free of obstacles to travel as taught by Zhang, in order to avoid obstacles prior to updating the initial drivable region and determine a clear path through any detected objects (Zhang ¶ 5). 

With respect to claims 2 and 13, Li in view of Zhang discloses the radar detection information comprises detection information of the initial drivable region.
(Li, ¶ 8 “fusion of vision and millimeter-wave radar, which is combined with the vehicle's current lane drivable area to judge the target”; ¶ 12-13 “Determination of drivable area: Integrate the lane line information output by image information processing with the lane line information output by millimeter wave radar information processing to output the drivable area”; ¶15 “The data processing unit is configured to receive the detection information of the camera and the millimeter wave radar, process the detection information, and output the final result.”; ¶20-21 “Taking into account the curve characteristics of the expressway and the distribution law of the stationary object group beside the road, the information of the stationary object group returned by the radar is used to fit the lane line”; ¶ 22 “Combined with the drivable area of the current lane and the type of lane line, the fusion method based on vision and millimeter wave radar is used to identify the target at the curve, which effectively eliminates the invalid target”; claim 1 “The travelable area is determined: the lane line information output by the image information processing is merged with the lane line information output by the millimeter wave radar information processing, and the travelable area is output”)
(Zhang, claims 1 and 14, FIG. 13-14, 15, 17, 19, 20 “range sensors data”; “camera data” and corresponding description) 

With respect to claim 3, Li in view of Zhang disclose determining, 
based on the first information and the second information, whether a region of interest exists in the initial drivable region, wherein the region of interest is a region with an inaccurate detection result based on fusing the first information and the second information
(Zhang, Fig. 14 based on first information (802/ 806) and second information (804) determining if a region of interest exists (differential between initial clear path analysis 806 and enhanced clear path 808 “mutual benefits refinement”) as shown below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Also compare spec with Zhang for characterization of “inaccurate detection result” (Spec. ¶ 7 “inaccurate . . . when camera apparatus is in an environment in which there is a shadow . . . improved detection”; Zhang ¶ 62 “enhances the image contrast, specifically in a low lighting environments”; 105 “enhance the clear path of travel . . . clear path detection analysis may be augmented using vehicle detection analysis and construction area detection analysis . . . strengthen confidence in clear paths identified in the field-of-view”; ¶ 146 “refine image areas corresponding to a clear path . . . determine vehicle trajectory based upon motion of the vehicle 100 and change in image coordinates of the interest point . . . augment a clear path by following the other vehicle, or vehicle trajectories, describing a projected future location of the other vehicle, can be used to subtract from a clear path, avoiding potential collision with the other vehicle”; ¶ 147 “enhanced clear path . . . enhanced object location and tracking . . . iteratively reinforced” ¶ 148 “classifiers may be used to increase or decrease the clear path confidence likelihood”; claims 3 “utilizing the determined impact of the object to describe the enhanced clear path of travel comprises removing from the clear path of travel the position of the other vehicle”; 6 “utilizing the determined impact of the object to describe the enhanced clear path of travel comprises affecting a clear path confidence likelihood for different regions of the image based upon the sensor data describing the position of another vehicle” 8-12; ¶¶ 45-50, FIG. 5; FIG. 17, ¶  125 fusion with radar includes inaccuracies and imprecision false positives fusion improves accuracy; ¶ 126 fuse vision with radar object track)
(Li, ¶ 75 “target recognition based on vision and millimeter wave radar fusion combined with the drivable area is shown in Figure 5”)
(Li, ¶ 76 “The information of moving objects is obtained by radar, and after coordinate transformation and time sequence are unified, it is projected into the corresponding image. If the projected point is located in the drivable area of the current lane, the projected point is used as the center to determine the area of interest, and image processing is used to determine the area of interest . . . algorithm completes the target recognition and outputs the corresponding information of the target . . . otherwise the target considers it to be a "false" target and discards it.”; ¶ 4-5 “on a curved road section, there are usually multiple target vehicles in front of it. At this time, the system often has the phenomenon of confusion or loss of target vehicles, which leads to a rear-end collision caused by abnormal acceleration or deceleration of the cruise vehicle . . . considering the characteristics of the radar itself, some guardrails, buildings and signs on both sides of the curve will also be transmitted back by the radar, and these targets may produce false alarms for vehicle control. Once a false alarm occurs, it may cause a traffic accident and affect the normal operation of the expressway . . . use machine vision recognition technology, or the sign position of millimeter wave radar data (movement, new target and other indicators) to identify the target in front of the vehicle. The accuracy rate will be greatly reduced. If the driving area of the vehicle can be determined in combination with the lane line, and the objects in the area can be analyzed, the accuracy of target recognition can be effectively improved”; ¶ 13 “Target recognition based on fusion of vision and millimeter-wave radar: For the moving targets detected by the radar, the effective target is preliminarily identified in combination with the drivable area, and the effective target points are transferred to the image coordinate system through projection transformation, and image processing algorithms are used to identify the target. Identify and output the final valid target information”; ¶ 22 “Combined with the drivable area of the current lane and the type of lane line, the fusion method based on vision and millimeter wave radar is used to identify the target at the curve, which effectively eliminates the invalid target and solves the current ACC and AEB system. The problem of confusion in front of the curve.”; Fig. 5, ¶29; ¶ 35; ¶67; ¶¶ 75-77; claim 1 “Target recognition based on fusion of Vision and Millimeter Wave Radar: For the moving target detected by the radar, combined with the travelable area to make a preliminary determination of the effective target, the effective target point is transferred to the image coordinate system through projection transformation, and the image processing algorithm is used for the target. Identify and output the final valid target information”)
(Li, ¶ 65 “judging whether the obstacles in the adjacent lane have an impact on the vehicle in this lane”; ¶ 67 “According to the characteristics of millimeter-wave radar, it has a high reflectivity for stationary objects such as road guardrails, and many of the returned targets will be points on the guardrails . . . calculate the curvature of the road ahead through the position information of the stationary object returned by the radar relative to the vehicle”) 

With respect to claims 4 and 14, Li in view of Zhang discloses 
determining that the region of interest exists;
(Zhang, FIG. 14, differential between clear path 806 and enhanced clear path 808, further described below)
obtaining, based on the first information and the second information, second drivable
region information and region information of the region of interest;
	(Zhang FIG. 14, first information images 802, second information detection of objects/ radar 804, wherein enhanced clear path 808 includes region of interest, described further below)
detecting the region of interest to determine a detection result of the region of interest, the detection result indicating whether the region of interest has obstacle; and
(Zhang ¶ 147 “enhanced clear path . . . enhanced object location and tracking . . . iteratively reinforced”, FIG. 13 region of interest with obstacle tracking 602)
determining the first drivable region based on the second drivable region information and the detection result of the region of interest.
(Zhang FIG. 14, 808, enhanced clear path) 
Also compare spec with Zhang for characterization of “inaccurate detection result” (Spec. ¶ 7 “inaccurate . . . when camera apparatus is in an environment in which there is a shadow . . . improved detection”; Zhang ¶ 62 “enhances the image contrast, specifically in a low lighting environments”; 105 “enhance the clear path of travel . . . clear path detection analysis may be augmented using vehicle detection analysis and construction area detection analysis . . . strengthen confidence in clear paths identified in the field-of-view”; ¶ 146 “refine image areas corresponding to a clear path . . . determine vehicle trajectory based upon motion of the vehicle 100 and change in image coordinates of the interest point . . . augment a clear path by following the other vehicle, or vehicle trajectories, describing a projected future location of the other vehicle, can be used to subtract from a clear path, avoiding potential collision with the other vehicle”; ¶ 147 “enhanced clear path . . . enhanced object location and tracking . . . iteratively reinforced” ¶ 148 “classifiers may be used to increase or decrease the clear path confidence likelihood”; claims 3 “utilizing the determined impact of the object to describe the enhanced clear path of travel comprises removing from the clear path of travel the position of the other vehicle”; 6 “utilizing the determined impact of the object to describe the enhanced clear path of travel comprises affecting a clear path confidence likelihood for different regions of the image based upon the sensor data describing the position of another vehicle” 8-12; ¶¶ 45-50, FIG. 5; FIG. 17, ¶  125 fusion with radar includes inaccuracies and imprecision false positives fusion improves accuracy; ¶ 126 fuse vision with radar object track)
(Li, ¶ 76 “The information of moving objects is obtained by radar, and after coordinate transformation and time sequence are unified, it is projected into the corresponding image. If the projected point is located in the drivable area of the current lane, the projected point is used as the center to determine the area of interest, and image processing is used to determine the area of interest . . . algorithm completes the target recognition and outputs the corresponding information of the target . . . otherwise the target considers it to be a "false" target and discards it.”; ¶ 4-5 “on a curved road section, there are usually multiple target vehicles in front of it. At this time, the system often has the phenomenon of confusion or loss of target vehicles, which leads to a rear-end collision caused by abnormal acceleration or deceleration of the cruise vehicle . . . considering the characteristics of the radar itself, some guardrails, buildings and signs on both sides of the curve will also be transmitted back by the radar, and these targets may produce false alarms for vehicle control. Once a false alarm occurs, it may cause a traffic accident and affect the normal operation of the expressway . . . use machine vision recognition technology, or the sign position of millimeter wave radar data (movement, new target and other indicators) to identify the target in front of the vehicle. The accuracy rate will be greatly reduced. If the driving area of the vehicle can be determined in combination with the lane line, and the objects in the area can be analyzed, the accuracy of target recognition can be effectively improved”; ¶ 13 “Target recognition based on fusion of vision and millimeter-wave radar: For the moving targets detected by the radar, the effective target is preliminarily identified in combination with the drivable area, and the effective target points are transferred to the image coordinate system through projection transformation, and image processing algorithms are used to identify the target. Identify and output the final valid target information”; ¶ 22 “Combined with the drivable area of the current lane and the type of lane line, the fusion method based on vision and millimeter wave radar is used to identify the target at the curve, which effectively eliminates the invalid target and solves the current ACC and AEB system. The problem of confusion in front of the curve.”; Fig. 5, ¶29; ¶ 35; ¶67; ¶¶ 75-77; claim 1 “Target recognition based on fusion of Vision and Millimeter Wave Radar: For the moving target detected by the radar, combined with the travelable area to make a preliminary determination of the effective target, the effective target point is transferred to the image coordinate system through projection transformation, and the image processing algorithm is used for the target. Identify and output the final valid target information”)
(¶ 5 “If the driving area of the vehicle can be determined in combination with the lane line, and the objects in the area can be analyzed, the accuracy of target recognition can be effectively improved, but this requires the identification of the lane line to be accurate enough” ¶ 20 “Taking into account the curve characteristics of the expressway and the distribution law of the stationary object group beside the road, the information of the stationary object group returned by the radar is used to fit the lane line, which improves the utilization rate of the radar information”)

With respect to claims 5 and 15, Li in view of Zhang disclose detecting the region of interest comprises: classifying1 image information corresponding to the region of interest.
(Zhang , 210, 212, FIG. 9, 314, 218, 326 FIG. 10, FIG. 20 “classification”; ¶ 17 “FIG. 7 illustrates an exemplary method to classify a feature as a portion of a clear path and as a detected object at the same time as a method of image analysis”; ¶ 39 “each object is categorized and classified according to filtering and trained object behaviors”; 40, 42 “identify any interesting or distinguishing features within the patch, and classifies the patch according to a confidence likelihood of being a clear path according to analysis of the features”; 45-46; 48 “allowing the classification algorithm an additional opportunity to define the feature”; 52 “potential object from both classifications at the same time . . . classify the patch as a clear path . . . false positives”; 53, 63 “A classifier training algorithm analyzes each feature and assigns a likelihood value (210)”, 73, 127 “extracted features are then classified according to any number of classifiers”; 128, 148 “Classifiers may be used to increase or decrease the clear path confidence likelihood value based upon features identified in the image area. For example, detected construction barriers or markers may be used as an additional classifier”).
(Li,  i.e., straight line/ curved line, near field/ far field classification including neural network model ¶ 43 “the near field of view of the lane line appears as a straight line, and the far field of view will be divided into straight lines and curves according to the actual road conditions, and the area of interest is divided into near field areas. a and part b of the far field area. The area a is fitted with a straight line model, and the area b is fitted with a BP neural network model. The lane line model is shown in Figure 3, where p0 and p1 are the intersection points of the two lane lines in the area where the two fields of view meet, and q0 , q1 are the other two endpoints of the near field line, respectively.”; ¶60-62 “Comparing the number of pixels on both sides to complete the lane line bending direction judgment”; classify type of lane line in image information, i.e., dashed line/ solid line ¶ 65 “Since the type of lane line is of great significance for judging whether the vehicle meets the lane changing conditions, and also for judging whether the obstacles in the adjacent lane have an impact on the vehicle in this lane, the type of lane line is further judged . . . If there are edge points within the range of 2 pixels on the left and right sides, the area is recorded as a solid line area, otherwise, it is recorded as a dotted line area”; classification/ high or low number of stationary objects ¶ 68).

With respect to claim 6, Li in view of Zhang disclose determining that the region of interest does not exist; and
obtaining second drivable region information based on the first information and the second information, wherein the second drivable region information indicating the first drivable region.
(Li, ¶ 76 “algorithm completes the target recognition and outputs the corresponding information of the target . . . otherwise the target considers it to be a "false" target and discards it.”; ¶35 “For the moving target information detected by the radar, it is converted into the image coordinate system through projection transformation. If it is located in the drivable area of the road, the target fusion is performed to output the final result; if it is not in the drivable area of the road, the lane line type is considered, if it is outside the dotted line, also start the machine vision target recognition module to perform target fusion, otherwise the target is considered to be a "false" target and filtered out”; ¶ 18 “Problems that the lane lines cannot be detected, such as missing lane lines and wear”; ¶60 “Considering that the vehicle will encounter the lack of lane lines, wear and other lane lines that cannot be detected during the driving process”; ¶ 22 “fusion method based on millimeter wave radar (i.e., second drivable region information) is used to identify the target of the curve, which effectively eliminates the invalid target”; ¶ 35; ¶¶ 67-68, 75-77). 
(Zhang, i.e., post iterative refinement, there is no longer an error (region of interest) of the fused second and first information, to obtain second drivable region (enhanced clear path); (Zhang FIG. 14, first information images 802, second information detection of objects/ radar 804, wherein enhanced clear path 808 includes region of interest”; FIG. 20, ¶ 58 “road surface in front of the vehicle can be adjudged by an initial review of the input image . . . initial reference to define a patch pattern . . . previous iteration of the clear path method could be utilized and slowly modulated through the iterations . . . iteratively defined clear path . . . other indications that can be identified within the analyzed images”; ¶ 73 build confidence through analysis that no object contradicting the clear path exists in the identified clear path”; ¶ 147 “enhanced clear path . . . enhanced object location and tracking . . . iteratively reinforced” ¶ 148 “classifiers may be used to increase or decrease the clear path confidence likelihood”; 102 “Through a series of iterations, a mean is updated (with a center in feature space) and a variance is updated, and clustering is again performed in next iteration. Repetition stops when inner class variance reaches a threshold or after a maximal number of iterations of inner class variance reaches a threshold and after clustering results do not change from one iteration to the next”; 127, FIG. 23; 147-148).  

With respect to claims 7 and 16, Li in view of Zhang disclose the boundary information includes information about f pixels of the image of the initial drivable region corresponding to a boundary of the initial drivable region, and the information about the f pixels is represented as [(u1, h1), (u2, h2), (u3, h3), •••, (ui,hi), ..., ( Ut,ht)] in a pixel coordinate system, and wherein ui and hi indicate location coordinates of an ith pixel in the f pixels, 1≤ i ≤ f,  and f is an integer greater than or equal to 1.

    PNG
    media_image2.png
    1017
    1388
    media_image2.png
    Greyscale

(Li, i.e., boundary information about pixels in the image of the initial drivable region correspond to a set of two dimensional pixel coordinate locations: ¶ 73-74 pixel points defining the lane line boundaries are a set of two dimensional coordinates, i.e., “(u,v) are the coordinates of the pixel coordinate system . . . dx and dy represent the unit of length occupied by a pixel in the x and y directions of the physical coordinate system of the image, u0, v0 represent the difference between the center pixel coordinate (Ο1) of the image and the image origin pixel coordinate (Ο0) horizontal and vertical pixels . . . transformed into the image pixel coordinate system . . . point fitting curve from the lane line . . . offset correction of the projected points . . . newly obtained lane lines and the lane lines fitted by the camera as the drivable area”)
(Li, further discussion of pixel point coordinates used as the boundary lane line information: ¶ 48 “Considering the slope of the lane line comprehensively, the Hough transform is applied to process the lower half of the image (pre-search area). By comparing and extracting the peak points of the parameter plane after Hough transform, the equation of the straight line segment of the left and right lane lines in the image is obtained”; ¶ 60 the lines of the boundaries are comprised of “pixel points” what are scanned to determine the boundaries; ¶ 61 pixel point locations are determined are mapped in the image data such that the lane line boundaries comprise a set coordinates of the pixel point locations; ¶ 39 “On the basis of obtaining the grayscale image of the image, it is necessary to extract the edge of the lane line . . . otsu method adaptive threshold (OTSU) segmentation”; ¶ 43 “area a is fitted with a straight line model, and area b is fitted with a BP neutral network model. The lane line model is shown in Figure 3, where p0 and p1 are the intersection points of the two lane lines in the area where the two fields of view meet, and q0 , q1 are the other two endpoints of the near field line, respectively”;  ¶¶ 44-47 “for area a, its lane line model can be expressed as xl=cl×yl+dl, xr=cr×yr+dr, In the above formula, cl and cr are the slopes of the left and right straight lane lines, respectively, xl and xr are the independent variables of the left and right lane lines, yl and yr are the corresponding dependent variables, dl and dr are the lane lines on the x-axis, respectively intercept”) 

With respect to claim 11, Li in view of Zhang discloses 
the radar detection information comprises location coordinates information; or
the radar detection information comprises location coordinates information and covariance information of location coordinates.
(Zhang, FIG. 15, 17, 20 “range sensors data” “position” “object track files”; ¶¶ 110-112 “azimuth location of an object . . . output including range . . . time based change in range . . . angle with respect to a longitudinal axis of the vehicle . . . measurement vector . . . coordinate system . . . XY coordinate system”; 117-120 “locations of the target measured by first sensor 714, fusion processor, and second sensor 716 at times tl, t2, and t3 , measured in tenns of oA =(RA , R_dotA , E>A) and o8 =(R8, R_dot8, 88), using sensors 714 and 716, located at points A, B . . . measuring target object in terms of oA”) 
(Li, ¶¶ 72- 76 “After fixing the camera radar position, the matrix obtained by the joint space calibration is . . . Among them, (xw, yw, zw) are the coordinates of the world coordinate system, (u, v) are the coordinates of the image pixel coordinate system, (xc, yc, zc) are the coordinates of the camera coordinate system, R represents the rotation matrix, t represents the translation matrix, f represents the focal length, dx and dy represent the unit of length occupied by a pixel in the x and y directions of the physical coordinate system of the image, u0, v0 represent the difference between the center pixel coordinate (Ο1) of the image and the image origin pixel coordinate (Ο0) horizontal and vertical pixels . . . The points are scattered on the curve model fitted by the radar, and after taking enough points, the matrix obtained by the joint calibration of the camera and the radar is projected and transformed into the image pixel coordinate system, and the position of the inflection point in (1) is used to determine the radar”; claim 1 “For the moving target detected by the radar, combined with the travelable area to make a preliminary determination of the effective target, the effective target point is transferred to the image coordinate system through projection transformation”); ¶ 35 “For the moving target information detected by the radar, it is converted into the image coordinate system through projection transformation”; ¶ 68 “First, the information of the stationary object ahead is extracted from the radar detection information, including: relative distance, azimuth and relative speed”)

With respect to claim 21, Li in view of Zhang discloses the detection result of the region of interest comprises that the region of interest is a region in which a vehicle can travel or that the region of interest is an obstacle region in which a vehicle cannot travel 
(Zhang, FIG. 13-14 and corresponding description “enhanced clear path”; i.e., objects in road region of interest outside of dashed lines constitute area vehicle cannot travel, inside dashed lines 615 is enhanced clear path where vehicle can travel) (Zhang, ¶¶ 86-89 “a segmentation-based clear path method, similarly analyzes with several analysis methods in parallel the image to identify a clear path” . . . segmentation-based method uses analysis methods to subdivide an image. One exemplary configuration utilizes motion analysis, texture analysis, color analysis, and geometric analysis to segment the image. . . segments a portion of the image as a stationary area potentially containing a clear path from the region with identified motion. Further, an implication of the detected motion can be utilized, for example, to segment a portion in front of the moving object as a potential collision zone and, therefore, not a clear path from other portions of the image that can represent a clear path”)
(Li, claim 1 “The travelable area is determined: the lane line information output by the image information processing is merged with the lane line information output by the millimeter wave radar information processing, and the travelable area is output . . . target recognition based on fusion of Vision and Millimeter Wave Radar . . . moving target . . . image processing algorithm is used for the target. Identify and output the final valid target information”; ¶ 8 “system and method based on the fusion of vision and millimeter-wave radar, which is combined with the vehicle's current lane drivable area to judge the target, and has high accuracy and strong robustness. advantage.”; ¶ 12 “Determination of drivable area: Integrate the lane line information output by image information processing with the lane line information output by millimeter wave radar information processing to output the drivable area”; ¶ 13 “Target recognition based on fusion of vision and millimeter-wave radar: For the moving targets detected by the radar, the effective target is preliminarily identified in combination with the drivable area, and the effective target points are transferred to the image coordinate system through projection transformation, and image processing algorithms are used to identify the target. Identify and output the final valid target information.”; Fig. 5, ¶¶ 21, 22, 29, 35, 70, 74-77). 

With respect to claim 22, Li in view of Zhang disclose
determining a result of fusion using a statistical fusion algorithm2 based on the first information and the second information 
(Li. ¶ 8 “fusion of vision and millimeter-wave radar, which is combined with the vehicle's current lane drivable area to judge the target”; ¶ 12-13 “Determination of drivable area: Integrate the lane line information output by image information processing with the lane line information output by millimeter wave radar information processing to output the drivable area”; ¶15 “The data processing unit is configured to receive the detection information of the camera and the millimeter wave radar, process the detection information, and output the final result.”; ¶20-21 “Taking into account the curve characteristics of the expressway and the distribution law of the stationary object group beside the road, the information of the stationary object group returned by the radar is used to fit the lane line”; ¶ 22 “Combined with the drivable area of the current lane and the type of lane line, the fusion method based on vision and millimeter wave radar is used to identify the target at the curve, which effectively eliminates the invalid target”; ¶35 “For the radar information, the static target information and the moving target information are retained after filtering the empty signal and invalid signal”; ¶ 9 “recognizing a curve target based on multi-sensor fusion provided by the present invention”)
(Zhang, FIG. 16 724A Kalman filter; FIG. 16-17; FIG. 21 “bank of kalman filters”; 113, 129 “kalman filters . . . markov decision process”; 131 machine learning algorithms . . . adaptively . . . assign weights . . . fuzzy logic”)
determining whether the region of interest exists in the initial drivable region
(Li, i.e., false targets are considered a suspicious detection result, and determination of false targets is made, i.e., ¶ 35 “Combined with the lane line information fitted by vision and millimeter-wave radars, information fusion is performed to determine the drivable area of the current lane . . . moving target information . . . If it is located in the drivable area of the road, the target fusion is performed to output the final result; if it is not in the drivable area of the road, the lane line type is considered, if it is outside the dotted line, also start the machine vision target recognition module to perform target fusion, otherwise the target is considered to be a "false" target and filtered out”; ¶ 76; ¶ 4 “considering the characteristics of the radar itself, some guardrails, buildings and signs on both sides of the curve will also be transmitted back by the radar, and these targets may produce false alarms for vehicle control. Once a false alarm occurs, it may cause a traffic accident and affect the normal operation of the expressway”). 
(Zhang, FIG. 14 “enhanced clear path”; i.e., post iterative refinement, there is no longer an error (region of interest) of the fused second and first information, to obtain second drivable region (enhanced clear path); (Zhang FIG. 14, first information images 802, second information detection of objects/ radar 804, wherein enhanced clear path 808 includes region of interest”; FIG. 20, ¶ 58 “road surface in front of the vehicle can be adjudged by an initial review of the input image . . . initial reference to define a patch pattern . . . previous iteration of the clear path method could be utilized and slowly modulated through the iterations . . . iteratively defined clear path . . . other indications that can be identified within the analyzed images”; ¶ 73 build confidence through analysis that no object contradicting the clear path exists in the identified clear path”; ¶ 147 “enhanced clear path . . . enhanced object location and tracking . . . iteratively reinforced” ¶ 148 “classifiers may be used to increase or decrease the clear path confidence likelihood”; 102 “Through a series of iterations, a mean is updated (with a center in feature space) and a variance is updated, and clustering is again performed in next iteration. Repetition stops when inner class variance reaches a threshold or after a maximal number of iterations of inner class variance reaches a threshold and after clustering results do not change from one iteration to the next”; 127, FIG. 23; 147-148).  

          With respect to claim 23, Li in view of Zhang disclose classifying image information corresponding to the region of interest using a semantic segmentation algorithm or an instance segmentation algorithm, or using a classifier3.
(Zhang, ¶¶ 86-89 “a segmentation-based clear path method, similarly analyzes with several analysis methods in parallel the image to identify a clear path” . . . segmentation-based method uses analysis methods to subdivide an image. One exemplary configuration utilizes motion analysis, texture analysis, color analysis, and geometric analysis to segment the image. . . segments a portion of the image as a stationary area potentially containing a clear path from the region with identified motion. Further, an implication of the detected motion can be utilized, for example, to segment a portion in front of the moving object as a potential collision zone and, therefore, not a clear path from other portions of the image that can represent a clear path”; 91-104, 137; 153 “The above clear path analysis methods, including patch-based, pixel-based, example-based methods and segmentation-based”; FIG 20 “patches and labels”; 128 “classification determines the label of each image patch”; , 210, 212, FIG. 9, 314, 218, 326 FIG. 10, FIG. 20 “classification”; ¶ 17 “FIG. 7 illustrates an exemplary method to classify a feature as a portion of a clear path and as a detected object at the same time as a method of image analysis”; ¶ 39 “each object is categorized and classified according to filtering and trained object behaviors”; 40, 42 “identify any interesting or distinguishing features within the patch, and classifies the patch according to a confidence likelihood of being a clear path according to analysis of the features”; 45-46; 48 “allowing the classification algorithm an additional opportunity to define the feature”; 52 “potential object from both classifications at the same time . . . classify the patch as a clear path . . . false positives”; 53, 63 “A classifier training algorithm analyzes each feature and assigns a likelihood value (210)”, 73, 127 “extracted features are then classified according to any number of classifiers”; 128, 148 “Classifiers may be used to increase or decrease the clear path confidence likelihood value based upon features identified in the image area. For example, detected construction barriers or markers may be used as an additional classifier”).
(Li, i.e., straight line/ curved line, near field/ far field classification including neural network model ¶ 43 “the near field of view of the lane line appears as a straight line, and the far field of view will be divided into straight lines and curves according to the actual road conditions, and the area of interest is divided into near field areas. a and part b of the far field area. The area a is fitted with a straight line model, and the area b is fitted with a BP neural network model. The lane line model is shown in Figure 3, where p0 and p1 are the intersection points of the two lane lines in the area where the two fields of view meet, and q0 , q1 are the other two endpoints of the near field line, respectively.”; ¶60-62 “Comparing the number of pixels on both sides to complete the lane line bending direction judgment”; classify type of lane line in image information, i.e., dashed line/ solid line ¶ 65 “Since the type of lane line is of great significance for judging whether the vehicle meets the lane changing conditions, and also for judging whether the obstacles in the adjacent lane have an impact on the vehicle in this lane, the type of lane line is further judged . . . If there are edge points within the range of 2 pixels on the left and right sides, the area is recorded as a solid line area, otherwise, it is recorded as a dotted line area”; classification/ high or low number of stationary objects ¶ 68).

With respect to claim 24, Li in view of Zhang disclose the detection result of the region of interest comprises that the region of interest is a region in which a vehicle can travel or that the region of interest is an obstacle region in which a vehicle cannot travel.
(Zhang, ¶¶ 86-89 “a segmentation-based clear path method, similarly analyzes with several analysis methods in parallel the image to identify a clear path” . . . segmentation-based method uses analysis methods to subdivide an image. One exemplary configuration utilizes motion analysis, texture analysis, color analysis, and geometric analysis to segment the image. . . segments a portion of the image as a stationary area potentially containing a clear path from the region with identified motion. Further, an implication of the detected motion can be utilized, for example, to segment a portion in front of the moving object as a potential collision zone and, therefore, not a clear path from other portions of the image that can represent a clear path”)
(Li, claim 1 “The travelable area is determined: the lane line information output by the image information processing is merged with the lane line information output by the millimeter wave radar information processing, and the travelable area is output . . . target recognition based on fusion of Vision and Millimeter Wave Radar . . . moving target . . . image processing algorithm is used for the target. Identify and output the final valid target information”; ¶ 8 “system and method based on the fusion of vision and millimeter-wave radar, which is combined with the vehicle's current lane drivable area to judge the target, and has high accuracy and strong robustness. advantage.”; ¶ 12 “Determination of drivable area: Integrate the lane line information output by image information processing with the lane line information output by millimeter wave radar information processing to output the drivable area”; ¶ 13 “Target recognition based on fusion of vision and millimeter-wave radar: For the moving targets detected by the radar, the effective target is preliminarily identified in combination with the drivable area, and the effective target points are transferred to the image coordinate system through projection transformation, and image processing algorithms are used to identify the target. Identify and output the final valid target information.”; Fig. 5, ¶¶ 21, 22, 29, 35, 70, 74-77). 

With respect to claim 25, Li in view of Zhang disclose the instructions further cause the apparatus to: 
determine a result of fusion using a statistical fusion algorithm4 based on the first information and the second information 
(Li. ¶ 8 “fusion of vision and millimeter-wave radar, which is combined with the vehicle's current lane drivable area to judge the target”; ¶ 12-13 “Determination of drivable area: Integrate the lane line information output by image information processing with the lane line information output by millimeter wave radar information processing to output the drivable area”; ¶15 “The data processing unit is configured to receive the detection information of the camera and the millimeter wave radar, process the detection information, and output the final result.”; ¶20-21 “Taking into account the curve characteristics of the expressway and the distribution law of the stationary object group beside the road, the information of the stationary object group returned by the radar is used to fit the lane line”; ¶ 22 “Combined with the drivable area of the current lane and the type of lane line, the fusion method based on vision and millimeter wave radar is used to identify the target at the curve, which effectively eliminates the invalid target”; ¶35 “For the radar information, the static target information and the moving target information are retained after filtering the empty signal and invalid signal”; ¶ 9 “recognizing a curve target based on multi-sensor fusion provided by the present invention”)
(Zhang, FIG. 16 724A Kalman filter; FIG. 16-17; FIG. 21 “bank of kalman filters”; 113, 129 “kalman filters . . . markov decision process”; 131 machine learning algorithms . . . adaptively . . . assign weights . . . fuzzy logic”)
determining whether the region of interest exists in the initial drivable region
(Li, i.e., false targets are considered a suspicious detection result, and determination of false targets is made, i.e., ¶ 35 “Combined with the lane line information fitted by vision and millimeter-wave radars, information fusion is performed to determine the drivable area of the current lane . . . moving target information . . . If it is located in the drivable area of the road, the target fusion is performed to output the final result; if it is not in the drivable area of the road, the lane line type is considered, if it is outside the dotted line, also start the machine vision target recognition module to perform target fusion, otherwise the target is considered to be a "false" target and filtered out”; ¶ 76; ¶ 4 “considering the characteristics of the radar itself, some guardrails, buildings and signs on both sides of the curve will also be transmitted back by the radar, and these targets may produce false alarms for vehicle control. Once a false alarm occurs, it may cause a traffic accident and affect the normal operation of the expressway”). 
(Zhang, FIG. 14 “enhanced clear path”; i.e., post iterative refinement, there is no longer an error (region of interest) of the fused second and first information, to obtain second drivable region (enhanced clear path); (Zhang FIG. 14, first information images 802, second information detection of objects/ radar 804, wherein enhanced clear path 808 includes region of interest”; FIG. 20, ¶ 58 “road surface in front of the vehicle can be adjudged by an initial review of the input image . . . initial reference to define a patch pattern . . . previous iteration of the clear path method could be utilized and slowly modulated through the iterations . . . iteratively defined clear path . . . other indications that can be identified within the analyzed images”; ¶ 73 build confidence through analysis that no object contradicting the clear path exists in the identified clear path”; ¶ 147 “enhanced clear path . . . enhanced object location and tracking . . . iteratively reinforced” ¶ 148 “classifiers may be used to increase or decrease the clear path confidence likelihood”; 102 “Through a series of iterations, a mean is updated (with a center in feature space) and a variance is updated, and clustering is again performed in next iteration. Repetition stops when inner class variance reaches a threshold or after a maximal number of iterations of inner class variance reaches a threshold and after clustering results do not change from one iteration to the next”; 127, FIG. 23; 147-148).  

With respect to claim 26, Li in view of Zhang disclose wherein the instructions further cause the apparatus to: 
classify image information corresponding to a region of interest using a semantic segmentation algorithm or an instance segmentation algorithm or using classifier.5 
(Zhang, ¶¶ 86-89 “a segmentation-based clear path method, similarly analyzes with several analysis methods in parallel the image to identify a clear path” . . . segmentation-based method uses analysis methods to subdivide an image. One exemplary configuration utilizes motion analysis, texture analysis, color analysis, and geometric analysis to segment the image. . . segments a portion of the image as a stationary area potentially containing a clear path from the region with identified motion. Further, an implication of the detected motion can be utilized, for example, to segment a portion in front of the moving object as a potential collision zone and, therefore, not a clear path from other portions of the image that can represent a clear path”; 91-104, 137; 153 “The above clear path analysis methods, including patch-based, pixel-based, example-based methods and segmentation-based”; FIG 20 “patches and labels”; 128 “classification determines the label of each image patch”; , 210, 212, FIG. 9, 314, 218, 326 FIG. 10, FIG. 20 “classification”; ¶ 17 “FIG. 7 illustrates an exemplary method to classify a feature as a portion of a clear path and as a detected object at the same time as a method of image analysis”; ¶ 39 “each object is categorized and classified according to filtering and trained object behaviors”; 40, 42 “identify any interesting or distinguishing features within the patch, and classifies the patch according to a confidence likelihood of being a clear path according to analysis of the features”; 45-46; 48 “allowing the classification algorithm an additional opportunity to define the feature”; 52 “potential object from both classifications at the same time . . . classify the patch as a clear path . . . false positives”; 53, 63 “A classifier training algorithm analyzes each feature and assigns a likelihood value (210)”, 73, 127 “extracted features are then classified according to any number of classifiers”; 128, 148 “Classifiers may be used to increase or decrease the clear path confidence likelihood value based upon features identified in the image area. For example, detected construction barriers or markers may be used as an additional classifier”).
(Li, i.e., straight line/ curved line, near field/ far field classification including neural network model ¶ 43 “the near field of view of the lane line appears as a straight line, and the far field of view will be divided into straight lines and curves according to the actual road conditions, and the area of interest is divided into near field areas. a and part b of the far field area. The area a is fitted with a straight line model, and the area b is fitted with a BP neural network model. The lane line model is shown in Figure 3, where p0 and p1 are the intersection points of the two lane lines in the area where the two fields of view meet, and q0 , q1 are the other two endpoints of the near field line, respectively.”; ¶60-62 “Comparing the number of pixels on both sides to complete the lane line bending direction judgment”; classify type of lane line in image information, i.e., dashed line/ solid line ¶ 65 “Since the type of lane line is of great significance for judging whether the vehicle meets the lane changing conditions, and also for judging whether the obstacles in the adjacent lane have an impact on the vehicle in this lane, the type of lane line is further judged . . . If there are edge points within the range of 2 pixels on the left and right sides, the area is recorded as a solid line area, otherwise, it is recorded as a dotted line area”; classification/ high or low number of stationary objects ¶ 68).

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendment.

Citation of Prior Art
US 20210264224 is cited to disclose FIG. 2, object detection unit 203 using vision with camera 201 before fusion 206. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Classifying is not provided with a limiting definition but includes using a “semantic segmentation algorithm or an instance segmentation algorithm” or “based on a CNN” (Spec. ¶ 64), or a support vector machine or AdaBoost classifier (Spec. ¶ 149). 
        2 No limiting definition of “statistical fusion algorithm” is provided in the specification, although an example of a Bayes algorithm is provided (Spec. ¶ 138). 
        3 Classifying is not provided with a limiting definition but includes using a “semantic segmentation algorithm or an instance segmentation algorithm” or “based on a CNN” (Spec. ¶ 64), or a support vector machine or AdaBoost classifier (Spec. ¶ 149). 
        4 No limiting definition of “statistical fusion algorithm” is provided in the specification, although an example of a Bayes algorithm is provided (Spec. ¶ 138). 
        5 Classifying is not provided with a limiting definition but includes using a “semantic segmentation algorithm or an instance segmentation algorithm” or “based on a CNN” (Spec. ¶ 64), or a support vector machine or AdaBoost classifier (Spec. ¶ 149).